Denison, J.
The counsel for plaintiff in error moves the court for a rehearing in this case, on the ground that he had filed briefs for the plaintiff in error, which the clerk had neglected to hand to the court with the record.
The only point made in the brief is, that “ the verdict in this case does not support the judgment. It does not find that the note sued on was given for the land described in .the petition.” And counsel cited McConkey v. Henderson, 24 Tex., 212.
In the case cited the opinion of the court had reference exclusively to an implied lien which required evidence de hors the record to establish it. In this case the lien is express, and reserved in the note sued on; and it was only necessary for the jury to find the amount due, and the court could decree the foreclosure. The rehearing is therefore refused.
The brief disclosing grounds of appeal, the judgment of this court is amended so as to strike out the damages for delay.
Affirmed.